MEMORANDUM DECISION                                                        FILED
                                                                      Sep 21 2016, 8:23 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                               CLERK
                                                                       Indiana Supreme Court
precedent or cited before any court except for the                        Court of Appeals
                                                                            and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEYS FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ruth A. Johnson                                           Gregory F. Zoeller
Marion County Public Defender                             Attorney General of Indiana
Indianapolis, Indiana
                                                          Paula J. Beller
                                                          Deputy Attorney General
Timothy J. Burns
                                                          Indianapolis, Indiana
Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

DeAndre Jordan,                                          September 21, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A05-1602-CR-284
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable Linda E. Brown,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 49G10-1507-CM-026142




Barteau, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-284 | September 21, 2016       Page 1 of 5
                                          Statement of the Case
[1]   DeAndre Jordan appeals his conviction of disorderly conduct, a Class B
                            1
      misdemeanor. We affirm.


                                                     Issue
[2]   The sole issue Jordan raises for our review is whether there is sufficient

      evidence to support his conviction.


                                   Facts and Procedural History
[3]   On July 25, 2015, around 2:00 a.m., Michael Leepper, then an officer with the

      Indianapolis Metropolitan Police Department (IMPD) was sent to Hyde Bar,

      located in downtown Indianapolis, in response to a report of a fight at the bar.

      When the officer arrived, he observed a “chaotic” scene and a “heated

      disturbance,” where security staff and several IMPD officers were trying to eject

      a large group of people from the bar and prevent the individuals from fighting

      each other. Tr. p. 8. Jordan was one of the individuals who had been ejected

      from the bar. When the officer arrived, he observed Jordan screaming, cursing,

      and pushing other individuals.


[4]   Officer Leepper approached Jordan and attempted to separate him from the

      group. The officer testified that as he was engaging Jordan, he noticed an

      individual, later determined to be Jordan’s friend, try to start a fight with a



      1
          Ind. Code § 35-45-1-3(a)(1) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-284 | September 21, 2016   Page 2 of 5
      group of women. Jordan’s friend was subdued by IMPD officers and stunned

      with a stun gun.


[5]   After seeing his friend stunned, Jordan charged at the officers in an angry

      manner. Officer Leepper attempted to block Jordan’s path, ordered Jordan to

      “get back,” and shouted that he was going to spray Jordan with pepper spray.

      Id. at 10. Jordan tried to elude the officer by running around a police car.

      Despite Jordan’s efforts, the officer was able to lean over the back of the police

      car where a fellow officer was attempting to subdue yet another individual,

      push the officer’s head away from the pepper spray stream, and spray Jordan

      with pepper spray. Jordan was approximately three feet away from the officers

      he charged at when he was sprayed by Officer Leepper.


[6]   Jordan was arrested and charged with disorderly conduct as a Class B

      misdemeanor. Following a bench trial, Jordan was found guilty as charged.

      Jordan now appeals.


                                   Discussion and Decision
[7]   Jordan argues that there was insufficient evidence to support his conviction of

      disorderly conduct because the State failed to prove he engaged in fighting or

      tumultuous conduct.


[8]   When reviewing the sufficiency of the evidence to support a conviction, we

      consider only the probative evidence and reasonable inferences supporting the

      judgment, without reweighing the evidence or reassessing witness credibility.

      Morgan v. State, 22 N.E.3d 570, 573 (Ind. 2014). We affirm if there is
      Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-284 | September 21, 2016   Page 3 of 5
       substantial evidence of probative value such that a reasonable trier of fact could

       have concluded the defendant was guilty beyond a reasonable doubt. Bailey v.

       State, 907 N.E.2d 1003, 1005 (Ind. 2009).


[9]    To convict Jordan of disorderly conduct, the State was required to prove he

       recklessly, knowingly, or intentionally engaged in fighting or in tumultuous

       conduct. Ind. Code § 35-45-1-3(a)(1). Tumultuous conduct is defined as

       conduct that results in, or is likely to result in, serious bodily injury to a person

       or substantial damage to property. Ind. Code § 35-45-1-1 (1977).


[10]   Officer Leepper testified that when he arrived at the bar, he encountered a

       chaotic scene of approximately fifty people and that some of the individuals

       were actively engaged in a “heated disturbance” that “appeared to be a fight

       that was . . . being . . . broken apart.” Tr. p. 8. He saw several people,

       including Jordan, screaming, cursing, and pushing each other. He observed

       Jordan react to his friend being stunned and then attempt to charge a group of

       police officers in an angry manner. Officer Leepper ordered Jordan to “get

       back” several times and warned him that he would be sprayed with pepper

       spray if he did not comply. Id. at 10. Jordan ignored the officer’s warning and

       attempted to elude the officer. When Officer Leepper sprayed Jordan with

       pepper spray, Jordan was within three feet of the officers at whom he charged.


[11]   The trier of fact could have reasonably concluded that the way in which Jordan

       charged at police officers was likely to cause the officers serious bodily injury.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-284 | September 21, 2016   Page 4 of 5
       We will not second-guess the trier of fact’s determination. The evidence is

       sufficient to sustain Jordan’s conviction for disorderly conduct.


                                                Conclusion
[12]   For the reasons stated above, we affirm the trial court.


[13]   Affirmed.


[14]   Bradford, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1602-CR-284 | September 21, 2016   Page 5 of 5